IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00299-CV
 
In re Michael Glenn Williams
 
 

Original
Proceeding
 
 

MEMORANDUM 
Opinion

 
 This petition for writ of mandamus is
dismissed for want of jurisdiction.  Tex. Gov’t Code § 22.221(b) (Vernon 2004).
 
                                                                        PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed for want of jurisdiction
Opinion delivered and filed October
 27, 2004
Publish
[OT06]